Name: 81/713/EEC: Commission Decision of 28 July 1981 on the list of establishments in the Federative Republic of Brazil approved for the purpose of importing fresh beef and veal and meat of domestic solipeds into the Community
 Type: Decision
 Subject Matter: animal product;  America;  agricultural policy;  trade;  agricultural activity;  tariff policy
 Date Published: 1981-09-10

 Avis juridique important|31981D071381/713/EEC: Commission Decision of 28 July 1981 on the list of establishments in the Federative Republic of Brazil approved for the purpose of importing fresh beef and veal and meat of domestic solipeds into the Community Official Journal L 257 , 10/09/1981 P. 0028 - 0031 Finnish special edition: Chapter 3 Volume 13 P. 0229 Spanish special edition: Chapter 03 Volume 23 P. 0066 Swedish special edition: Chapter 3 Volume 13 P. 0229 Portuguese special edition Chapter 03 Volume 23 P. 0066 COMMISSION DECISION of 28 July 1981 on the list of establishments in the Federative Republic of Brazil approved for the purpose of importing fresh beef and veal and meat of domestic solipeds into the Community (81/713/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), and in particular Articles 4 (1) and 18 (1) (a) and (b) thereof, Whereas establishments in non-member countries cannot be authorized to export fresh meat to the Community unless they satisfy the general and special conditions laid down in Directive 72/462/EEC; Whereas the Federative Republic of Brazil has forwarded, in accordance with Article 4 (3) of Directive 72/462/EEC, a list of the establishments authorized to export to the Community; Whereas Community on-the-spot inspections have shown that the hygiene standards of many of these establishments are sufficient and they may therefore be entered on a first list, established according to Article 4 (1) of the said Directive, of establishments from which importation of fresh meat may be authorized; Whereas the case of the other establishments proposed by Brazil must be re-examined on the basis of additional information regarding their hygiene standards and their ability to adapt quickly to the Community legislation; Whereas, in the meantime and so as to avoid any abrupt interruption of existing trade flows, these establishments may be authorized temporarily to continue their exports of fresh meat to those Member States prepared to accept them; Whereas it will therefore be necessary to re-examine and, if necessary, amend this Decision in the light of measures taken to this end and improvements made; Whereas it should be recalled that imports of fresh meat are also subject to other Community veterinary legislation, particularly as regards health protection requirements, including the special provisions for Denmark, Ireland and the United Kingdom; Whereas the conditions of importation of fresh meat from establishments appearing on the list annexed to this Decision remain subject to provisions laid down elsewhere and to the general provisions of the Treaty ; whereas, in particular, the importation from non-member countries and the re-exportation to other Member States of certain categories of meat, such as meat weighing less than three kilograms or meat containing residues of certain substances which are not yet covered by harmonized Community rules, remain subject to the health legislation of the importing Member State; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. The establishments in the Federative Republic of Brazil listed in the Annex are hereby approved for the purposes of the importation of fresh beef and veal and meat of domestic solipeds into the Community. 2. Imports from those establishments shall remain subject to the Community veterinary provisions laid down elsewhere, and in particular those concerning health protection requirements. Article 2 1. Member States shall prohibit imports of the categories of fresh meat referred to in Article 1 (1) (1) OJ No L 302, 31.12.1972, p. 28. coming from establishments other than those listed in the Annex. 2. This prohibition, however, shall not apply until 1 May 1982 to establishments which are not listed in the Annex but which have been officially approved and proposed by the Brazilian authorities as of 1 July 1981 pursuant to Article 4 (3) of Directive 72/462/EEC, unless a decision is taken to the contrary, in accordance with Article 4 (1) of the abovementioned Directive, before 1 May 1982. The Commission shall forward the list of these establishments to the Member States. Article 3 This Decision shall enter into force on 1 October 1981. Article 4 This Decision shall be reviewed and, if necessary, amended before 1 March 1982. Article 5 This Decision is addressed to the Member States. Done at Brussels, 28 July 1981. For the Commission The President Gaston THORN ANNEX LIST OF ESTABLISHMENTS I. BOVINE MEAT A. Slaughterhouses and cutting premises >PIC FILE= "T0020652"> B. Slaughterhouses >PIC FILE= "T0020653"> C. Cutting premises >PIC FILE= "T0020654"> II. HORSEMEAT Slaughterhouses and cutting premises >PIC FILE= "T0020655"> III. COLD STORES >PIC FILE= "T0020656">